DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 11-21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 09/19/2022.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "16" and "18" have both been used to designate the same region. Further, reference characters “24” and “164”, “24” and “162”, “12” and “14”, “24” and “168”, “16” and “82”, “28” and “180”, and “24” and “170” all in Figure 1 both point to the same region but it is unclear how the two characters are different in the Figure. Similarly, in Figure 2 reference characters “24” and “164”, “16” and “80”, “12” and “14”, “24” and “162”, “16” and “82”, “16” and “84”, and “24” and “172” have both been used to designate the same region.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “broad frequency” in claims 2 and 7 is a relative term which renders the claim indefinite. The term “broad frequency” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Further, the term “broad frequency” does not appear to be a term in the art of filtering particulates.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over De Lajudie et al. (US20180021855), and further in view of Tatsumoto et al. (US20190337018).
Regarding claim 1, De Lajudie teaches a powder reclamation system (facility 10; Figure 2), comprising: 
a support structure (protective space 19 in Figure 2; [0059] since the facility 10 may be confined within a protective space 19); 
a filter housing (sifting device 56; Figure 2), the filter housing defining an inlet and an outlet ([0085] the flow of the powder through the sifting device 56 and [0089] inlet of the sifting device 56; powder flows through the sifting device 56 and therefore an inlet and outlet is required in the sifting device in order for powder to flow through it); 
a raw reclaimed powder hopper (device 12 in Figure 2; [0065] the collecting duct 22 communicates with the space 25 of the storage device 12 in which space the volume of feedstock powder VPA is stored) in communication with the inlet of the filter housing (see powder going through circuit 50 and then into PG2 through sifting device 56 in Figure 2); 
a first reclamation passageway (discharge line 26 for M1 in Figure 2) in communication with the raw reclaimed powder hopper (via collecting duct 22 in Figure 2; [0067] each discharge opening 24 of each machine M1,M2 is connected to the collecting duct 22 by its own discharge line 26) and configured to be in communication with a first metal powder processing device (machine M1 in Figure 2; [0025] However, transportation in the dense phase may prove to be problematic in the case of a highly dense metallic powder… [0030] It is an objective of the invention to alleviate at least one of the disadvantages of the devices described in these prior art documents) to recover a first unused portion of a first powder from the first metal powder processing device to the raw reclaimed powder hopper ([0067] comprises an excess powder discharge 24 and [0093] once the batch of powder has been dried and sifted, the prepared powder is transferred to the distribution circuit 52 via a second portion PG2 in which the powder is transported under gravity); and 
a second reclamation passageway (discharge line 26 for M2 in Figure 2) in communication with the raw reclaimed powder hopper (via collecting duct 22 in Figure 2; [0067] each discharge opening 24 of each machine M1,M2 is connected to the collecting duct 22 by its own discharge line 26) and configured to be in communication with a second metal powder processing device (machine M2 in Figure 2) to recover a second unused portion of a second powder from the second metal powder processing device to the raw reclaimed powder hopper ([0067] comprises an excess powder discharge 24). While De Lajudie teaches a vibrating belt in the filter housing ([0088] the sifting device 56 comprises a vibrating belt), De Lajudie fails to explicitly teach the filter housing is movable relative to the support structure.
In the field reasonably pertinent to the problem of filtering particles, Tatsumoto teaches the filter housing is movable relative to the support structure ([0041] compression coil springs (elastic supports) 4 are provided between the vibrating plate 3 and the supporting table 2, and are disposed in a peripheral direction of the vibrating plate 3 at predetermined positions. The vibrating plate 3 is supported and allowed by the compression coil springs 4 to vibrate). Having the filter housing movable relative to the support structure allows for the filter to vibrate, which results in improved particle classification capability ([0042] a high-power vibrating motor 30 can be employed, resulting in an improvement in classification capability).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the filter housing of De Lajudie be movable relative to the support structure, as taught by Tatsumoto, for the benefit of vibrating the filter such that particle classification capability is improved.
Regarding claim 2, De Lajudie modified with Tatsumoto teaches the powder reclamation system of claim 1, further comprising: a broad frequency filter disposed between the inlet and the outlet of the filter housing, the broad frequency filter configured to restrict a first portion of the first and second powders larger than a predetermined threshold from reaching the outlet and to allow a second portion of the first and second powders smaller than the predetermined threshold to pass therethrough ([0088] In order to eliminate clumps or particles of powder that are for example greater than 50 microns in size, the sifting device 56 comprises a vibrating belt with a mesh opening of 50 microns, the clumps or particles of powder larger than this mesh opening being removed by the sifting device 56 as waste D).
Regarding claim 3, De Lajudie modified with Tatsumoto teaches the powder reclamation system of claim 2, further comprising: a filtered reclaimed powder hopper (prepared-powder buffer reservoir 66; Figure 2) in communication with the outlet of the filter housing, wherein the filtered reclaimed powder hopper receives the second portion of the first and second powders that passes through the broad frequency filter ([0093] once the batch of powder has been dried and sifted, the prepared powder is transferred to the distribution circuit 52 via a second portion PG2 in which the powder is transported under gravity.[0094] In more detail, in this second portion PG2 of transport under gravity of the preparation circuit 50, there is a first prepared-powder buffer reservoir 66).
Regarding claim 4, De Lajudie modified with Tatsumoto teaches the powder reclamation system of claim 3, further comprising: a first recirculation passageway in communication with the filtered reclaimed powder hopper and configured to be in communication with the first metal powder processing device to recirculate a first part of the second portion of the first and second powders back to the first metal powder processing device ([0105] distributor 84 may adopt two positions: a divert position in which it diverts the mixture of powder and of carrier gas to the receiving hopper 88 via a bypass duct 92 and a neutral position in which it allows this mixture of powder and of carrier gas to circulate in the distribution duct 74 and toward the other machines M1,M2 of the facility).
Regarding claim 5, De Lajudie modified with Tatsumoto teaches the powder reclamation system of claim 4, further comprising: a second recirculation passageway in communication with the filtered reclaimed powder hopper and configured to be in communication with the second metal powder processing device to recirculate a second part of the second portion of the first and second powders back to the second metal powder processing device ([0105] distributor 84 may adopt two positions: a divert position in which it diverts the mixture of powder and of carrier gas to the receiving hopper 88 via a bypass duct 92 and a neutral position in which it allows this mixture of powder and of carrier gas to circulate in the distribution duct 74 and toward the other machines M1,M2 of the facility).
Regarding claim 7, De Lajudie modified with Tatsumoto teaches the powder reclamation system of claim 2. However, De Lajudie fails to teach wherein the broad frequency filter comprises: a first filter fixed relative to the filter housing, the first filter being substantially rigid; and a second filter coupled within the filter housing adjacent to the first filter, the second filter being substantially flexible such that the second filter is movable relative to the first filter within the filter housing when the filter housing moves relative to the support structure.
In the field reasonably pertinent to the problem of filtering particles, Tatsumoto teaches wherein the broad frequency filter comprises: 
a first filter (reinforcement mesh 43; Figure 5C) fixed relative to the filter housing, the first filter being substantially rigid (0066] As shown in FIG. 4A, the reinforcement mesh 43 stretches across the mesh member frame 42 to block the opening of the mesh member frame 42, and is firmly joined to an upper edge of the inner cylindrical portion 42d by a firmly joining means such as seam welding); and 
a second filter (sieve mesh 44; Figure 5C) coupled within the filter housing (see 44 coupled to mesh member frame 42 in Figure 5B) adjacent to the first filter (see 44 adjacent to 43 in Figure 5C), the second filter being substantially flexible such that the second filter is movable relative to the first filter within the filter housing when the filter housing moves relative to the support structure ([0064] When the mesh member frame 42 having such a warpage is sandwiched by the flanges 11 and 21 of the separable sieve frames 7a and 7b, the mesh member frame 42 is deformed such that the warpage is eliminated. As a result, as shown in FIG. 5C, the entire sieve mesh 44 is pulled outward in the radial direction of the mesh member frame 42 with appropriate tension). Having a first and second filter allows for the second filter to be stably supported during filter housing movement such that sufficient classification performance is observed ([0064] Therefore, the sieve mesh 44 is stably supported by the reinforcement mesh 43, and thereby exhibits sufficient classification performance).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the broad frequency filter of De Lajudie modified with Tatsumoto comprise a substantially rigid first filter and a substantially flexible second filter, as taught by Tatsumoto, for the benefit of providing support for the second filter during filter housing movement such that sufficient classification performance is observed.

Claim(s) 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over De Lajudie et al. (US20180021855) and Tatsumoto et al. (US20190337018), and further in view of Otis et al. (US20210197449).
Regarding claim 6, De Lajudie modified with Tatsumoto teaches the powder reclamation system of claim 5, further comprising: a virgin powder hopper comprising a virgin powder ([0057] device 18 for storing a volume of fresh powder VPN). While De Lajudie teaches a new powder flow regulating device (see 37 in Figure 2) to control the amount of virgin powder being delivered ([0066] In order to control the restocking of the volume of feedstock powder VPA with new powder), De Lajudie fails to explicitly teach a controller operable to selectively dose the second portion of the first and second powders with the virgin powder at a location upstream of the first and second metal powder processing devices.
In the same field of endeavor pertaining to powder recovery and recycling in an additive manufacturing apparatus, Otis teaches a controller (controller 148; Figure 1) operable to selectively dose the second portion of the first and second powders with the virgin powder at a location upstream of the first and second metal powder processing devices ([0013] The controller 148 of the 3D print apparatus may direct that variable proportions of a first build material relative to a second build material are receivable (e.g., received) by the delivery hopper 103 from the plurality of build material hoppers 124, 128, 135 during the 3D print operation… [0014] received variable proportions may, for example, be 80% of recycled build material and 20% of unused build material, 20% of recycled build material and 80% of unused build material, or 100% of recycled build material and 0% of unused build material, among other examples of variable proportions, which may be mixed in the pneumatic lines 101 and/or by the mixing component 110-1 to form individually different mixtures). Combining virgin powder with recovered powder and controlling the amount of each respective powder may enable a more cost-effective use of build materials while satisfying print protocols that require materials with different print performances ([0008] plurality of hoppers of a print apparatus (e.g., for one or more types of unused (new) build materials and/or for recycling and/or reclaiming these unused build materials, as described herein) may enable more efficient and/or cost-effective use of the build materials… the plurality of hoppers may each be independently utilized as a source of a particular build material (e.g., unused, recycled, and/or reclaimed build materials) to satisfy a print protocol by, for example, combining the different build materials in different proportions (e.g., in particular ratios) for performance of a print 3D operation).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the powder reclamation system of De Lajudie modified with Tatsumoto comprise a controller operable to selectively dose the second portion of the first and second powders with the virgin powder at a location upstream of the first and second metal powder processing devices, as taught by Otis, for the benefit of enabling a more cost-effective use of build materials while satisfying print protocols that require materials with different print performances.
Regarding claim 8, De Lajudie modified with Tatsumoto teaches the powder reclamation system of claim 1. However, De Lajudie fails to teach the powder reclamation system further comprising: a controller operable to control an amount of the first unused portion of the first powder that is recovered from the first metal powder processing device to the raw reclaimed powder hopper and control an amount of the second unused portion of the second powder that is recovered from the second metal powder processing device to the raw reclaimed powder hopper.
In the same field of endeavor pertaining to powder recovery and recycling in an additive manufacturing apparatus, Otis teaches a controller operable to control an amount of the first unused portion of the first powder that is recovered from the first metal powder processing device to the raw reclaimed powder hopper and control an amount of the second unused portion of the second powder that is recovered from the second metal powder processing device to the raw reclaimed powder hopper ([0013] the controller 148 of the 3D print apparatus may direct that variable proportions of a first build material relative to a second build material are receivable (e.g., received) by the delivery hopper 103 from the plurality of build material hoppers 124, 128, 135 during the 3D print operation and [0014] 100% of recycled build material and 0% of unused build material, among other examples of variable proportions, which may be mixed in the pneumatic lines 101 and/or by the mixing component 110-1 to form individually different mixtures. As described herein, the different mixtures of the plurality of build materials received from the corresponding plurality of build material hoppers 124, 128, 135).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the powder reclamation system of De Lajudie modified with Tatsumoto comprise a controller operable to control an amount of the first unused portion of the first powder that is recovered from the first metal powder processing device to the raw reclaimed powder hopper and control an amount of the second unused portion of the second powder that is recovered from the second metal powder processing device to the raw reclaimed powder hopper, as taught by Otis, for the benefit of enabling a more cost-effective use of build materials while satisfying print protocols that require materials with different print performances, as discussed in the rejection of claim 6.

Claim(s) 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over De Lajudie et al. (US20180021855) and Tatsumoto et al. (US20190337018), and further in view of Rott et al. (WO2020125837).
Regarding claim 9, De Lajudie modified with Tatsumoto teaches the powder reclamation system of claim 1, wherein the first reclamation passageway defines a first cross-sectional area, wherein the second reclamation passageway defines a second cross-sectional area (a conduit flowing powder with gas will have a cross-sectional area). However, De Lajudie fails to teach, wherein the first cross-sectional area is different than the second cross-sectional area.
In the same field of endeavor pertaining to an additive manufacturing apparatus, Rott teaches varying cross-sectional areas of gas flowing channels (see channels 22 with varying cross-section areas in Figure 3). The cross sections are designed for equal pressure losses of the gas and the formation of a uniform volume flow (“the cross sections of the respective channels 22 over their run length are designed in such a way that in each channel 22 there are equal pressure losses of the fluid flow over the run length of the channel. In addition, it is clear that the individual channels 22 in the lower flow guide area 26 are designed such that they have the same volume of the fluid flow Record and direct the formation of a uniform volume flow”- see pg. 8 line 15-19).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the first cross-sectional area of De Lajudie modified with Tatsumoto be different than the second cross-sectional area of De Lajudie modified with Tatsumoto, as taught by Rott, for the benefit of forming a uniform volume flow.
Regarding claim 10, De Lajudie modified with Tatsumoto and Rott teaches the powder reclamation system of claim 9, wherein the first reclamation passageway defines a first length, wherein the second reclamation passageway defines a second length (a conduit carrying the powder and gas will have a cross-sectional area and length). However, De Lajudie fails to teach the second length is greater than the first length, and wherein the first cross-sectional area is less than the second cross-sectional area.
In the same field of endeavor pertaining to an additive manufacturing apparatus, Rott teaches the second length is greater than the first length (“3 shows the different lengths of the individual channels 22”- see pg. 8 line 15-16) and variations in the cross-sectional area (see channels 22 with varying cross-section areas in Figure 3).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to optimize the first length, second length, first cross-sectional area, and second cross-sectional area of De Lajudie modified with Tatsumoto and Rott, as taught by Rott, for the benefit of forming a uniform volume flow, as discussed in the rejection of claim 9.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARIELLA MACHNESS whose telephone number is (408)918-7587. The examiner can normally be reached Monday - Thursday and alternate Fridays, 7:30-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.M./             Examiner, Art Unit 1743                                                                                                                                                                                           

/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743